888 F.2d 127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John K. DOODY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1175.
United States Court of Appeals, Sixth Circuit.
Oct. 27, 1989.

BEFORE BOGGS and ALAN E. NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, John K. Doody, appeals from an order of the district court which affirmed a decision of the Secretary denying his claim for benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Secretary is not supported by substantial evidence.  Accordingly, the district court did not err in granting summary judgment to the Secretary, and the judgment of the district court is therefore affirmed upon the reasoning set forth in that court's opinion dated January 25, 1989.